     JASON T. PISKEL, WSBA #35398
 1
     Email: jtp@pyklawyers.com
 2   BENJAMIN J. MCDONNELL, WSBA #45547
     Email: ben@pyklawyers.com
 3
     PISKEL YAHNE KOVARIK, PLLC
 4   522 West Riverside Ave., Suite 700
     Spokane, WA 99201
 5   Telephone: (509) 321-5930
     Facsimile: (509) 321-5935
 6

 7   Attorneys for David M. Carlson, Jane Doe 1,
     Enterprise Focus, Inc., and Clever Capital, LLC
 8

 9
                     UNITED STATES BANKRUPTCY COURT
10                   EASTERN DISTRICT OF WASHINGTON

11   In re:                           )        Case No. 18-03197-FPC11
12
                                      )
     GIGA WATT, INC.,                 )        Adv. No. 19-80012-FPC
13                                    )
                      Debtor.         )        Chapter 11
14
                                      )
15   ________________________ )                DEFENDANTS’ ANSWER TO
                                      )        VERIFIED COMPLAINT
16   MARK D. WALDRON, in his          )
17
     capacity as the duly-appointed   )
     Chapter 11 Trustee,              )
18                                    )
                      Plaintiff,      )
19
                                      )
20            v.                      )
                                      )
21   DAVID M. CARLSON and             )
22
     JANE DOE 1, individually and     )
     on behalf of the marital estate; )
23   ENTERPRISE FOCUS, INC., a        )
     Washington          corporation; )
24
     CLEVER CAPITAL, LLC, a           )
25   Washington limited liability     )

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 1

      19-80012-FPC   Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 1 of 33
     company; JEFFREY FIELD;               )
 1
     ROB TRAVIS; and JANE DOES             )
 2   2 through 15,                         )
                                           )
 3
                      Defendants.          )
 4
          Defendants David M. Carlson (“Defendant Carlson”), Jane Doe 1,
 5
     Enterprise Focus, Inc. (“Defendant Enterprise Focus”), and Clever
 6

 7   Capital, LLC (“Defendant Clever Capital”) (collectively “Defendants”), by
 8
     and through their attorneys of record, Piskel Yahne Kovarik, PLLC,
 9
     admit, deny, and allege as follows:
10

11
                        INTRODUCTORY STATEMENT

12        1.    In answer to paragraph 1 of the Verified Complaint, the
13
     allegations contained in this paragraph do not require an answer. To the
14
     extent an answer is required, Defendants, deny.
15

16
          2.    In answer to paragraph 2 of the Verified Complaint,

17   Defendants admit that George Turner, on behalf of Giga Watt, Inc. (“Giga
18
     Watt”), executed a document with Defendant Clever Capital that is
19
     described as a Commercial Lease dated November 16, 2018, and that
20

21
     such document speaks for itself. To the extent not expressly admitted,

22   Defendants deny the remaining allegations of this paragraph.
23

24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 2

      19-80012-FPC   Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 2 of 33
          3.    In answer to paragraph 3 of the Verified Complaint,
 1

 2   Defendants admit that George Turner, on behalf of Giga Watt, executed a
 3
     document with Clever Capital dated November 16, 2018 that is described
 4
     as a Commercial Lease dated November 16, 2018, and admits to the
 5
     extent that such document speaks for itself. The term “took possession”
 6

 7   is vague as to the conduct alleged such that Defendants are without
 8
     knowledge or information sufficient to form a belief as to the truth of the
 9
     allegations of the second sentence of this paragraph and, therefore, deny
10

11
     the same. To the extent not expressly admitted, Defendants deny.

12        4.    In answer to paragraph 4 of the Verified Complaint,
13
     Defendants admit that Clever Capital filed a claim in the underlying
14
     bankruptcy case, which proof of claim speaks for itself. To the extent not
15

16
     expressly admitted, Defendants deny.

17        5.    In answer to paragraph 5 of the Verified Complaint,
18
     Defendants admit that the position has been taken that the Commercial
19
     Lease between Giga Watt and Clever Capital had been rejected because it
20

21
     was not assumed within the time required. Defendants deny the

22   remaining allegations contained in this paragraph.
23
          6.    In answer to paragraph 6 of the Verified Complaint,
24
     Defendants deny.
25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 3

      19-80012-FPC   Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 3 of 33
           7.    In answer to paragraph 7 of the Verified Complaint, the
 1

 2   allegations contained in this paragraph do not require an answer. To the
 3
     extent an answer is required, Defendants admit that the prayer for relief
 4
     speaks for itself. To the extent not expressly admitted, Defendants deny.
 5
     Defendants specifically deny the allegation that the Plaintiff is entitled to
 6

 7   any relief against them.
 8
           8.    In answer to paragraph 8 of the Verified Complaint, the
 9
     allegations contained in this paragraph as to what the “Trustee seeks” do
10

11
     not require an answer. To the extent an answer is required to such

12   allegation, Defendants deny that the Plaintiff is entitled to any relief. To
13
     the extent not expressly admitted, Defendants deny the remaining
14
     allegations of this paragraph.
15

16
           9.    In answer to paragraph 9 of the Verified Complaint, the

17   allegations contained in this paragraph do not require an answer. To the
18
     extent an answer is required to the allegation pertaining to what the
19
     “Trustee seeks,” the prayer for relief in the Verified Complaint speaks for
20

21
     itself and Defendants deny that Plaintiff is entitled to any relief.

22   Defendants specifically deny any “fraudulent, obstreperous, and
23
     obstructionist conduct.” To the extent not expressly admitted,
24
     Defendants deny the remaining allegations of this paragraph.
25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 4

      19-80012-FPC    Doc 71    Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 4 of 33
                                   THE PARTIES
 1

 2          10.   In answer to paragraph 10 of the Verified Complaint,
 3
     Defendants admit that Giga Watt was incorporated under the laws of
 4
     Washington with a formation/registration date of on or about December
 5
     15, 2016. To the extent not expressly admitted, Defendants are without
 6

 7   knowledge or information sufficient to form a belief as to the truth of the
 8
     allegations of this paragraph and, therefore, deny the same.
 9
            11.   In answer to paragraph 11 of the Verified Complaint,
10

11
     Defendants admit.

12          12.   In answer to paragraph 12 of the Verified Complaint,
13
     Defendants admit that David M. Carlson is a resident of the state of
14
     Washington and that he is a shareholder of Defendant Enterprise Focus,
15

16
     Inc.   Defendants deny that David M. Carlson is the sole member of

17   Defendant Clever Capital. The last sentence of this paragraph does not
18
     require an answer. To the extent an answer is required, Defendants deny
19
     the remaining allegations of this paragraph.
20

21
            13.   In answer to paragraph 13 of the Verified Complaint, the

22   allegations contained in this paragraph state legal conclusions to which
23
     no answer is required. To the extent an answer is required, Defendants
24
     admit that Defendant Carlson has had the title of Chief Executive Officer
25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 5

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 5 of 33
     of Giga Watt but deny that he has held any such title or position “[a]t all
 1

 2   material times.” Defendants admit that Defendant Carlson was believed
 3
     to be or to have been a minority shareholder. Defendants deny the
 4
     allegations of the last sentence of this paragraph and deny the allegations
 5
     as to fiduciary duties. To the extent not expressly admitted, Defendants
 6

 7   are without knowledge or information sufficient to form a belief as to the
 8
     truth of the allegations of this paragraph and, therefore, deny the same.
 9
             14.   In answer to paragraph 14 of the Verified Complaint,
10

11
     Defendants admit that Defendant Enterprise filed an Application for

12   Profit Corporation with the Washington Secretary of State on May 1,
13
     2009 and that it was administratively dissolved in October 2018.
14
             15.   In answer to paragraph 15 of the Verified Compliant,
15

16
     Defendants admit that CryptoMatrix Holdings, LLC is a limited liability

17   company formed under the laws of the state of Washington on or about
18
     December 2, 2015. Defendants admit that on or about January 30, 3018,
19
     CryptoMatrix Holdings, LLC changed its name to Clever Capital LLC
20

21
     according to a filing with the Washington Secretary of State signed by

22   Defendant Carlson. To the extent not expressly admitted, Defendants
23
     deny.
24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 6

      19-80012-FPC     Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 6 of 33
           16.   In answer to paragraph 16 of the Verified Complaint,
 1

 2   Defendants admit.
 3
           17.   In answer to paragraph 17 of the Verified Complaint,
 4
     Defendants admit.
 5
           18.   In answer to paragraph 18 of the Verified Complaint, the
 6

 7   allegations contained in this paragraph do not require an answer. To the
 8
     extent an answer is required, Defendants are without knowledge or
 9
     information sufficient to form a belief as to the truth of the allegations of
10

11
     this paragraph and, therefore, deny the same.

12                                 CHRONOLOGY
13
           19.   In answer to paragraph 19 of the Verified Complaint,
14
     Defendants incorporate by reference the answers set forth above as if
15

16
     fully set forth herein.

17         20.   In answer to paragraph 20 of the Verified Complaint, the
18
     allegations of this paragraph state a legal conclusion to which no answer
19
     is required. To the extent an answer is required, Defendants admit only
20

21
     that the Bill of Sale and Assignment and Assumption Agreement speaks

22   for itself. To the extent not expressly admitted, Defendants are without
23
     knowledge or information sufficient to form a belief as to the truth of the
24
     allegations of this paragraph and, therefore, deny the same.
25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 7

      19-80012-FPC     Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 7 of 33
           21.   In answer to paragraph 21 of the Verified Complaint,
 1

 2   Defendants admit that business was conducted under the name
 3
     MegaBigPower. To the extent not expressly admitted, Defendants deny
 4
     the remaining allegations of this paragraph.
 5
           22.   In answer to paragraph 22 of the Verified Complaint, the
 6

 7   allegations of this paragraph state a legal conclusion to which no answer
 8
     is required. To the extent an answer is required, the Bill of Sale and
 9
     Assignment and Assumption Agreement speaks for itself. To the extent
10

11
     not   expressly   admitted,    Defendants      are   without    knowledge      or

12   information sufficient to form a belief as to the truth of the allegations of
13
     this paragraph and, therefore, deny the same.
14
           23.   In answer to paragraph 23 of the Verified Complaint, the
15

16
     allegations of this paragraph state a legal conclusion to which no answer

17   is required. To the extent an answer is required, Defendants admit that
18
     Defendant Carlson and Defendant Enterprise signed a document with the
19
     title “Addendum” and deny that Defendant Carlson and Defendant
20

21
     Enterprise signed such document on January 15, 2017; Defendants admit

22   that such document speaks for itself.           To the extent not expressly
23
     admitted, Defendants deny the remaining allegations of this paragraph.
24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 8

      19-80012-FPC     Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 8 of 33
          24.   In answer to paragraph 24 of the Verified Complaint,
 1

 2   Defendants admit that MegaBigPower ran two crypto-mining facilities
 3
     including one at Moses Lake, Washington and one—the TNT Facility—
 4
     located in East Wenatchee, Washington. To the extent not expressly
 5
     admitted, Defendants are without knowledge or information sufficient to
 6

 7   form a belief as to the truth of the allegations of this paragraph and,
 8
     therefore, deny the same.
 9
          25.   In answer to paragraph 25 of the Verified Complaint,
10

11
     Defendants admit that the TNT Facility is comprised of A, B, C, and H.

12   The term “office” is vague and ambiguous as used in this allegation;
13
     consequently, Defendants are without knowledge or information
14
     sufficient to form a belief as to the truth of the remaining allegations of
15

16
     this paragraph and, therefore, deny the same.

17        26.   In answer to paragraph 26 of the Verified Complaint,
18
     Defendants admit only that the Sale and Assignment Agreement speaks
19
     for itself. To the extent not expressly admitted, Defendants deny the
20

21
     remaining allegations of this paragraph.

22

23

24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 9

      19-80012-FPC   Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 9 of 33
          27.   In answer to paragraph 27 of the Verified Complaint,
 1

 2   Defendants admit only that the Sale and Assignment Agreement speaks
 3
     for itself. To the extent not expressly admitted, Defendants deny the
 4
     remaining allegations of this paragraph.
 5
          28.   In answer to paragraph 28 of the Verified Complaint,
 6

 7   Defendants admit only that the Sale and Assignment Agreement speaks
 8
     for itself. To the extent not expressly admitted, Defendants deny the
 9
     remaining allegations of this paragraph.
10

11
          29.   In answer to paragraph 29 of the Verified Complaint,

12   Defendants admit only that the Sales and Assignment Agreement speaks
13
     for itself. To the extent not expressly admitted, Defendants deny the
14
     remaining allegations of this paragraph.
15

16
          30.   In answer to paragraph 30 of the Verified Complaint,

17   Defendants admit only that the Sales and Assignment Agreement speaks
18
     for itself. To the extent not expressly admitted, Defendants deny the
19
     remaining allegations of this paragraph.
20

21
          31.   In answer to paragraph 31 of the Verified Complaint,

22   Defendants admit only that the Sales and Assignment Agreement speaks
23
     for itself. To the extent not expressly admitted, Defendants deny the
24
     remaining allegations of this paragraph.
25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 10

      19-80012-FPC   Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 10 of 33
          32.     In answer to paragraph 32 of the Verified Complaint,
 1

 2   Defendants admit only that the Sales and Assignment Agreement speaks
 3
     for itself. To the extent not expressly admitted, Defendants deny the
 4
     remaining allegations of this paragraph.
 5
          33.     In answer to paragraph 33 of the Verified Complaint, the
 6

 7   allegations contained in this paragraph state legal conclusions to which
 8
     no answer is required. To the extent an answer is required, Defendants
 9
     admit that Defendant Carlson signed written leases for Buildings A, B, C,
10

11
     and H, and admit to the extent that such written leases speak for

12   themselves. Defendants admit that Defendant Carlson and/or Defendant
13
     Enterprise had leased the Eller Street House/Office. To the extent not
14
     expressly admitted, Defendants deny the remaining allegations of this
15

16
     paragraph.

17        34.     In answer to paragraph 34 of the Verified Complaint,
18
     Defendants deny.
19
          35.     In answer to paragraph 35 of the Verified Complaint,
20

21
     Defendants admit that, on July 11, 2017, an Annual Report of Defendant

22   Enterprise was filed, which Annual Report speaks for itself. To the extent
23
     not expressly admitted, Defendants deny the remaining allegations of
24
     this paragraph.
25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 11

      19-80012-FPC     Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 11 of 33
          36.   In answer to paragraph 36 of the Verified Complaint,
 1

 2   Defendants deny.
 3
          37.   In answer to paragraph 37 of the Verified Complaint,
 4
     Defendants deny.
 5
          38.   In answer to paragraph 38 of the Verified Complaint,
 6

 7   Defendants admit that, on behalf of Giga Watt, Defendant Carlson signed
 8
     a contract with the Douglas County Public Utility District No. 1, dated
 9
     April 30, 2018, and that the Public Utility District No. 1 of Douglas
10

11
     County signed the same, dated May 14, 2018, which document speaks for

12   itself. To the extent not expressly admitted, Defendants deny.
13
          39.   In answer to paragraph 39 of the Verified Complaint,
14
     Defendants admit that Defendant Enterprise Focus was administratively
15

16
     dissolved. Defendants deny the remaining allegations of this paragraph.

17        40.   In answer to paragraph 40 of the Verified Complaint,
18
     Defendants admit that Giga Watt’s annual report was filed with the
19
     Washington Secretary of State on or about October 25, 2018, which
20

21
     report speaks for itself. To the extent not expressly admitted, Defendants

22   deny the remaining allegations of this paragraph.
23

24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 12

      19-80012-FPC   Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 12 of 33
          41.     In answer to paragraph 41 of the Verified Complaint,
 1

 2   Defendants admit only to the extent that Defendant Clever Capital and
 3
     Giga Watt entered into a written Commercial Lease dated November 16,
 4
     2018, which written Commercial Lease speaks for itself.               Defendants
 5
     admit that Defendant Carlson was believed to have been a minority
 6

 7   shareholder of Giga Watt. The remaining allegations in this paragraph
 8
     state a legal conclusion to which no answer is required. To the extent not
 9
     expressly admitted, Defendants deny the remaining allegations of this
10

11
     paragraph.

12        42.     In answer to paragraph 42 of the Verified Complaint,
13
     Defendants admit that November 16, 2018 Commercial Lease speaks for
14
     itself. Defendants deny the remaining allegations of this paragraph.
15

16
          43.     In answer to paragraph 43 of the Verified Complaint,

17   Defendants deny.
18
          44.     In answer to paragraph 44 of the Verified Complaint,
19
     Defendants admit an Annual Report of Defendant Clever Capital was
20

21
     filed with the Washington Secretary of State on or about December 21,

22   2018, which report speaks for itself. Defendants deny any allegation or
23
     inference that Defendant Clever Capital lacked a real property interest.
24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 13

      19-80012-FPC   Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43     Pg 13 of 33
     To the extent not expressly admitted, Defendants deny the remaining
 1

 2   allegations of this paragraph.
 3
           45.    In answer to paragraph 45 of the Verified Complaint,
 4
     Defendants admit that Defendant Clever Capital filed proof of claim
 5
     number 320-1, asserting a right to payment as set forth in the proof of
 6

 7   claim, and admit further to the extent the claim speaks for itself. To the
 8
     extent not expressly admitted, Defendants deny the remaining
 9
     allegations of this paragraph.
10

11
           46.    In answer to paragraph 46 of the Verified Complaint,

12   Defendants admit that Defendant Carlson filed a proof of claim number
13
     319-1, asserting a right to payment as set forth in the proof of claim, and
14
     admit further to the extent the claim speaks for itself. To the extent not
15

16
     expressly admitted, Defendants deny the remaining allegations of this

17   paragraph.
18
           47.    In answer to paragraph 47 of the Verified Complaint,
19
     Defendants admit that Defendant Carlson filed a proof of claim—claim
20

21
     number 318-2—asserting a right to payment as set forth in the proof of

22   claim, and admit further to the extent the claim speaks for itself. To the
23
     extent not expressly admitted, Defendants deny the remaining
24
     allegations of this paragraph.
25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 14

      19-80012-FPC   Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 14 of 33
                          JURISDICTION AND VENUE
 1

 2         48.   In answer to paragraph 48 of the Verified Complaint, the
 3
     allegations of this paragraph state a legal conclusion to which no answer
 4
     is required. To the extent an answer is required, Defendants admit this
 5
     Court has jurisdiction.
 6

 7         49.   In answer to paragraph 49 of the Verified Complaint, the
 8
     allegations of this paragraph state a legal conclusion to which no answer
 9
     is required. To the extent an answer is required, Defendants admit venue
10

11
     is appropriate.

12                         FIRST CLAIM FOR RELIEF
13
           50.   In answer to paragraph 50 of the Verified Complaint,
14
     Defendants incorporate by reference the answers set forth above as if
15

16
     fully set forth herein.

17         51.   In answer to paragraph 51 of the Verified Complaint, the
18
     allegations of this paragraph state a legal conclusion to which no answer
19
     is required. To the extent an answer is required, the November 16, 2018
20

21
     Commercial Lease speaks for itself. Defendants specifically deny that the

22   November 16, 2018 Commercial Lease was a transfer of any real property
23
     interest to any of the Defendants. To the extent not expressly admitted,
24
     Defendants deny the remaining allegations of this paragraph.
25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 15

      19-80012-FPC     Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 15 of 33
          52.   In answer to paragraph 52 of the Verified Complaint,
 1

 2   Defendants admit to the extent that the November 16, 2018 Commercial
 3
     Lease Agreement, to which Giga Watt was a party, speaks for itself.
 4
          53.   In answer to paragraph 53 of the Verified Complaint,
 5
     Defendants admit to the extent that the November 16, 2018 Commercial
 6

 7   Lease Agreement speaks for itself.
 8
          54.   In answer to paragraph 54 of the Verified Complaint,
 9
     Defendants deny.
10

11
          55.   In answer to paragraph 55 of the Verified Complaint,

12   Defendants admit.
13
          56.   In answer to paragraph 56 of the Verified Complaint,
14
     Defendants deny.
15

16
          57.   In answer to paragraph 57 of the Verified Complaint,

17   Defendants are without knowledge or information sufficient to form a
18
     belief as to the truth of the allegations of this paragraph and, therefore,
19
     deny the same.
20

21
          58.   In answer to paragraph 58 of the Verified Complaint, the

22   allegations of this paragraph state a legal conclusion to which no answer
23
     is required and, therefore, Defendants deny.
24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 16

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 16 of 33
          59.   In answer to paragraph 59 of the Verified Complaint, the
 1

 2   allegations of this paragraph state a legal conclusion to which no answer
 3
     is required. To the extent an answer is required, Defendants deny.
 4
          60.   In answer to paragraph 60 of the Verified Complaint,
 5
     Defendants are without knowledge or information sufficient to form a
 6

 7   belief as to the truth of the allegations of this paragraph and, therefore,
 8
     deny the same.
 9
          61.   In answer to paragraph 61 of the Verified Complaint,
10

11
     Defendants deny that Defendant Clever Capital has no real property

12   interest of any kind and deny any allegation or inference that Defendant
13
     Clever Capital is not a landlord under the November 16, 2018
14
     Commercial Lease with respect to a portion of the TNT Facility.
15

16
     Defendants deny the remaining allegations of this paragraph.

17        62.   In answer to paragraph 62 of the Verified Complaint,
18
     Defendants deny the allegations of the first and second sentences of this
19
     paragraph. Defendants admit that Defendant Clever Capital filed Claim
20

21
     Number 320-1, which proof of claim speaks for itself. Defendants deny

22   the remaining allegations of this paragraph.
23

24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 17

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 17 of 33
          63.   In answer to paragraph 63 of the Verified Complaint,
 1

 2   Defendants are without knowledge or information sufficient to form a
 3
     belief as to the truth of the allegations of this paragraph and, therefore,
 4
     deny the same.
 5
          64.   In answer to paragraph 64 of the Verified Complaint,
 6

 7   Defendants deny.
 8
          65.   In answer to paragraph 65 of the Verified Complaint,
 9
     Defendants deny.
10

11
          66.   In answer to paragraph 66 of the Verified Complaint, the

12   allegations of this paragraph state a legal conclusion to which no answer
13
     is required. To the extent an answer is required, Defendants admit only
14
     that the November 16, 2018 Commercial Lease speaks for itself.
15

16
     Defendants specifically deny that the November 16, 2018 Commercial

17   Lease transferred any interest in real property from Giga Watt to
18
     Defendant Clever Capital.        To the extent not expressly admitted,
19
     Defendants deny the remaining allegations of this paragraph.
20

21
          67.   In answer to paragraph 67 of the Verified Complaint, the

22   allegations of this paragraph state a legal conclusion to which no answer
23
     is required. The November 16, 2018 Commercial Lease speaks for itself.
24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 18

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 18 of 33
     To the extent an answer is required, Defendants deny the remaining
 1

 2   allegations of this paragraph.
 3
           68.   In answer to paragraph 68 of the Verified Complaint, the
 4
     allegations of this paragraph state a legal conclusion to which no answer
 5
     is required. To the extent an answer is required, Defendants deny that
 6

 7   Doe 1 is an immediate or mediate transferee. Defendants are without
 8
     knowledge or information sufficient to form a belief as to the truth of the
 9
     remaining allegations of this paragraph and, therefore, deny the same.
10

11
           69.   In answer to paragraph 69 of the Verified Complaint,

12   Defendants deny.
13
                          SECOND CLAIM FOR RELIEF
14
           70.   In answer to paragraph 70 of the Verified Complaint,
15

16
     Defendants incorporate by reference the answers set forth above as if

17   fully set forth herein.
18
           71.   In answer to paragraph 71 of the Verified Complaint,
19
     Defendants deny.
20

21
           72.   In answer to paragraph 72 of the Verified Complaint,

22   Defendants are without knowledge or information sufficient to form a
23
     belief as to the truth of the allegations of this paragraph and, therefore,
24
     deny the same.
25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 19

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 19 of 33
           73.   In answer to paragraph 73 of the Verified Complaint,
 1

 2   Defendants are without knowledge or information sufficient to form a
 3
     belief as to the truth of the allegations of this paragraph and, therefore,
 4
     deny the same.
 5
           74.   In answer to paragraph 74 of the Verified Complaint,
 6

 7   Defendants admit.
 8
           75.   In answer to paragraph 75 of the Verified Complaint, the
 9
     allegations of this paragraph state a legal conclusion to which no answer
10

11
     is required. To the extent an answer is required, Defendants admit only

12   that the November 16, 2018 Commercial Lease speaks for itself.
13
     Defendants specifically deny that the November 16, 2018 Commercial
14
     Lease transferred any interest in real property from Giga Watt to
15

16
     Defendant Clever Capital.        To the extent not expressly admitted,

17   Defendants deny the remaining allegations of this paragraph.
18
           76.   In answer to paragraph 76 of the Verified Complaint, the
19
     allegations of this paragraph state a legal conclusion to which no answer
20

21
     is required. The November 16, 2018 Commercial Lease speaks for itself.

22   To the extent an answer is required, Defendants deny the remaining
23
     allegations of this paragraph.
24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 20

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 20 of 33
           77.   In answer to paragraph 77 of the Verified Complaint, the
 1

 2   allegations of this paragraph state a legal conclusion to which no answer
 3
     is required. To the extent an answer is required, Defendants deny that
 4
     Doe 1 is an immediate or mediate transferee. Defendants are without
 5
     knowledge or information sufficient to form a belief as to the truth of the
 6

 7   remaining allegations of this paragraph and, therefore, deny the same.
 8
           78.   In answer to paragraph 78 of the Verified Complaint,
 9
     Defendants deny.
10

11
                          THIRD CLAIM FOR RELIEF

12         79.   In answer to paragraph 79 of the Verified Complaint,
13
     Defendants incorporate by reference the answers above as if fully set
14
     forth herein.
15

16
           80.   In answer to paragraph 80 of the Verified Complaint,

17   Defendants admit that the November 16, 2018 Commercial Lease was
18
     executed within four (4) years of the Petition Date.
19
           81.   In answer to paragraph 81 of the Verified Complaint, the
20

21
     allegations of this paragraph state a legal conclusion to which no answer

22   is required and, consequently, to the extent an answer is required,
23
     Defendants deny.
24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 21

      19-80012-FPC   Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 21 of 33
           82.   In answer to paragraph 82 of the Verified Complaint,
 1

 2   Defendants deny.
 3
           83.   In answer to paragraph 83 of the Verified Complaint,
 4
     Defendants deny.
 5
                          FOURTH CLAIM FOR RELIEF
 6

 7         84.   In answer to paragraph 84 of the Verified Complaint,
 8
     Defendants incorporate by reference the answers set forth above as if
 9
     fully set forth herein.
10

11
           85.   In answer to paragraph 85 of the Verified Complaint,

12   Defendants admit that the November 16, 2018 Commercial Lease was
13
     executed within four (4) years before the Petition Date.
14
           86.   In answer to paragraph 86 of the Verified Complaint,
15

16
     Defendants deny.

17         87.   In answer to paragraph 87 of the Verified Complaint,
18
     Defendants are without knowledge or information sufficient to form a
19
     belief about the truth of the allegations of this paragraph and, therefore,
20

21
     deny the same.

22

23

24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 22

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 22 of 33
           88.   In answer to paragraph 88 of the Verified Complaint,
 1

 2   Defendants are without knowledge or information sufficient to form a
 3
     belief about the truth of the allegations of this paragraph and, therefore,
 4
     deny the same.
 5
           89.   In answer to paragraph 89 of the Verified Complaint,
 6

 7   Defendants deny.
 8
                           FIFTH CLAIM FOR RELIEF
 9
           90.   In answer to paragraph 90 of the Verified Complaint,
10

11
     Defendants incorporate by reference the allegations set forth above as if

12   fully set forth herein.
13
           91.   In answer to paragraph 91 of the Verified Complaint, the
14
     allegations of this paragraph state a legal conclusion to which no answer
15

16
     is required and, consequently, to the extent an answer is required,

17   Defendants deny the same.
18
           92.   In answer to paragraph 92 of the Verified Complaint,
19
     Defendants admit that some sum of Bitcoin was transferred from some
20

21
     source within a year of the Petition Date. To the extent not expressly

22   admitted, Defendants deny the remaining allegations of this paragraph.
23

24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 23

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 23 of 33
           93.   In answer to paragraph 93 of the Verified Complaint,
 1

 2   Defendants admit that Defendant Carlson was a creditor of Giga Watt
 3
     and that the transfer of some sum of Bitcoin was for his benefit. To the
 4
     extent not expressly admitted, Defendants deny the remaining
 5
     allegations of this paragraph.
 6

 7         94.   In answer to paragraph 94 of the Verified Complaint, the
 8
     allegations of this paragraph state a legal conclusion to which no answer
 9
     is required and, consequently, the extent an answer is required,
10

11
     Defendants deny.

12         95.   In answer to paragraph 95 of the Verified Complaint,
13
     Defendants are without knowledge or information sufficient to form a
14
     belief as to the truth of the allegations of this paragraph and, therefore,
15

16
     deny the same.

17         96.   In answer to paragraph 96 of the Verified Complaint,
18
     Defendants admit that March 2018 is between ninety days and one year
19
     before the Petition Date.         To the extent not expressly admitted,
20

21
     Defendants deny the remaining allegations of this paragraph.

22

23

24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 24

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 24 of 33
           97.   In answer to paragraph 97 of the Verified Complaint,
 1

 2   Defendants are without knowledge or information sufficient to form a
 3
     belief as to the truth of the allegations of this paragraph and, therefore,
 4
     deny the same.
 5
                           SIXTH CLAIM FOR RELIEF
 6

 7         98.   In answer to paragraph 98 of the Verified Complaint,
 8
     Defendants incorporate by reference the answers set forth above as if
 9
     fully set forth herein.
10

11
           99.   In answer to paragraph 99 of the Verified Complaint, the

12   allegations of this paragraph state a legal conclusion to which no answer
13
     is required. To the extent an answer is required, Defendants admit that
14
     Defendant Carlson was believed to have been a minority shareholder of
15

16
     Giga Watt. To the extent not expressly admitted, Defendants deny.

17         100. In answer to paragraph 100 of the Verified Complaint, the
18
     allegations of this paragraph state legal conclusion to which no answer is
19
     required. To the extent an answer is required, Defendants deny.
20

21
           101. In answer to paragraph 101 of the Verified Complaint,

22   Defendants deny.
23
           102. In answer to paragraph 102 of the Verified Complaint,
24
     Defendants deny.
25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 25

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 25 of 33
                         SEVENTH CLAIM FOR RELIEF
 1

 2         103. In answer to paragraph 103 of the Verified Complaint,
 3
     Defendants incorporate by reference the answers above as if fully set
 4
     forth herein.
 5
           104. In answer to paragraph 104 of the Verified Complaint, the
 6

 7   allegations of this paragraph state a legal conclusion to which no answer
 8
     is required. To the extent an answer is required, Defendants admit only
 9
     that the Sale and Assignment Agreement speaks for itself. To the extent
10

11
     not expressly admitted, Defendant deny.

12         105. In answer to paragraph 105 of the Verified Complaint,
13
     Defendants deny.
14
           106. In answer to paragraph 106 of the Verified Complaint,
15

16
     Defendants deny.

17         107. In answer to paragraph 107 of the Verified Complaint,
18
     Defendants deny.
19
                          EIGHTH CLAIM FOR RELIEF
20

21
           108. In answer to paragraph 108 of the Verified Complaint,

22   Defendants incorporate by reference the answers set forth above as if
23
     fully set forth herein.
24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 26

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 26 of 33
           109. In answer to paragraph 109 of the Verified Complaint,
 1

 2   Defendants deny.
 3
           110. In answer to paragraph 110 of the Verified Complaint,
 4
     Defendants deny.
 5
           111.   In answer to paragraph 111 of the Verified Complaint,
 6

 7   Defendants deny.
 8
           112. In answer to paragraph 112 of the Verified Complaint,
 9
     Defendants deny.
10

11
                         OBJECTION TO CLAIM NO. 318

12         113.   In answer to paragraph 113 of the Verified Complaint, such
13
     allegation does not require an answer.          To the extent an answer is
14
     required, the answers set forth above are incorporated by reference as if
15

16
     fully set forth herein.

17         114. In answer to paragraph 114 of the Verified Complaint, such
18
     allegation does not require an answer.          To the extent an answer is
19
     required, such allegation is denied.
20

21
           115. In answer to paragraph 115 of the Verified Complaint, such

22   allegation does not require an answer.          To the extent an answer is
23
     required, such allegation is denied.
24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 27

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 27 of 33
                         OBJECTION TO CLAIM NO. 319
 1

 2         116. In answer to paragraph 116 of the Verified Complaint, such
 3
     allegation does not require an answer.          To the extent an answer is
 4
     required, the answers set forth above are incorporated by reference as if
 5
     fully set forth herein.
 6

 7         117. In answer to paragraph 117 of the Verified Complaint, such
 8
     allegations do not require an answer.           To the extent an answer is
 9
     required, such allegations are denied.
10

11
                        OBJECTION TO CLAIM NO. 320

12         118. In answer to paragraph 118 of the Verified Complaint, such
13
     allegation does not require an answer.          To the extent an answer is
14
     required, the answers set forth above are incorporated by reference as if
15

16
     fully set forth herein.

17         119. In answer to paragraph 119 of the Verified Complaint, such
18
     allegations do not require an answer.           To the extent an answer is
19
     required, such allegations are denied.
20

21
           120. In answer to paragraph 120 of the Verified Complaint, such

22   allegations do not require an answer.           To the extent an answer is
23
     required, such allegations are denied.
24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 28

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 28 of 33
                             RESERVATION OF RIGHTS
 1

 2             121. In answer to paragraph 121 of the Verified Complaint, such
 3
     allegations do not require an answer.             To the extent an answer is
 4
     required, Defendants deny.
 5
                         DENIAL OF PRAYER FOR RELIEF
 6

 7             Defendants deny that Plaintiff is entitled to any of the requested
 8
     relief.
 9
                                       DEFENSES
10

11
               Without waiving any denials or defenses, and without assuming the

12   burden of proof on any issues, and reserving the right to amend or delete
13
     defenses as information becomes available through investigation and
14
     discovery, Defendants raise the following defenses, including affirmative
15

16
     defenses:

17             1.   Failure to state a claim upon which relief may be granted,
18
     Federal Rules of Civil Procedure 12(b)(6) and 9(b), made applicable by
19
     virtue of Federal Rule of Bankruptcy Procedure 7009 and 7012;
20

21
               2.   Failure to join a party under Federal Rule of Civil Procedure

22   19, as provided under Federal Rule of Civil Procedure 12(b)(7), made
23
     applicable by virtue of Federal Rule of Bankruptcy Procedure 7012 and
24
     7019;
25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 29

      19-80012-FPC      Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 29 of 33
           3.    Failure to mitigate damages;
 1

 2         4.    Setoff, offset, and/or recoupment;
 3
           5.    Waiver;
 4
           6.    Estoppel;
 5
           7.    Laches;
 6

 7         8.    Unclean hands;
 8
           9.    Unjust enrichment;
 9
           10.   Consent;
10

11
           11.   Ratification;

12         12.   Business judgment rule;
13
           13.   Material breach/default;
14
           14.   The time within which the Chapter 11 Trustee was required to
15

16
     have assumed executory contracts has expired and, therefore, the same

17   have been rejected by operation of law;
18
           15.   Good faith transferee for value, under, without limitation, 11
19
     U.S.C. 548(c), RCW 19.40.081;
20

21
           16.   Any property recovered under 11 U.S.C. § 550(a) is subject to

22   a lien to the extent of the cost of any improvement or any increase in the
23
     value as a result of such improvement, as authorized under, without
24
     limitation, 11 U.S.C. § 550(e);
25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 30

      19-80012-FPC   Doc 71      Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 30 of 33
           17.    Ordinary course of business and financial affairs, and
 1

 2   according to ordinary business terms under, without limitation, 11 U.S.C.
 3
     § 547(c)(2);
 4
           18.    New value; including contemporaneous exchange and/or
 5
     subsequent advance, under, without limitation, 11 USC § 547(c)(1),
 6

 7   547(c)(4);
 8
           19.    Not an insider transaction, arms length transaction;
 9
           20.    One or more of the Plaintiff’s claims are barred because, and
10

11
     to extent that, any alleged transfer was not of an interest of the Debtor;

12         21.    Plaintiff is not entitled to turnover of property that is not
13
     property of estate;
14
           22.    Plaintiff is not entitled to turnover of property absent
15

16
     adequate protection;

17         23.    No fraud or inequitable/wrongful conduct by Defendants;
18
     actions and/or omissions of Defendants were in good faith;
19
           24.    A constructive trust in favor of Plaintiff would be inequitable;
20

21
           25.    One or more of Plaintiff’s claims for relief are barred, in

22   whole or in part, due to the actions and omissions of the Plaintiff and/or
23
     Debtor; and
24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 31

      19-80012-FPC    Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 31 of 33
           26.   Any damages to which Plaintiff alleges to be entitled were
 1

 2   caused by individuals and/or entities other than Defendants.
 3

 4

 5
                          RESERVATION OF RIGHTS
 6

 7         Defendants reserve the right to amend their Answer and Defenses
 8
     including, but not limited to, amendment to include additional defenses
 9
     or to delete defenses as investigation and discovery proceed.
10

11
     Furthermore, Defendant Clever Capital and Defendant Carlson reserve

12   their rights to amend their proofs of claim including, but not limited to,
13
     amendment to assert any other and further amounts and basis for such
14
     claims, whether at law or in equity, and to assert an entitlement to an
15

16
     administrative expense for amounts included in the proofs of claim.

17                     STATEMENT UNDER FRBP 7012
18
           Defendants consent to entry of final orders or judgment by the
19
     Bankruptcy Court.
20

21
                              PRAYER FOR RELIEF

22         WHEREFORE, Defendants respectfully pray for relief as follows:
23
           1.    That Plaintiff’s Verified Complaint be dismissed with
24
     prejudice and that the Plaintiff take nothing by way of it;
25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 32

      19-80012-FPC   Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 32 of 33
           2.    For judgment in favor of Defendants;
 1

 2         5.    For an award of attorney’s fees and costs to the furthest
 3
     extent allowed under law and in equity;
 4
           6.    That the objections to the claims be overruled and that such
 5
     claims be allowed in full; and
 6

 7         7.    For such other relief as the Court deems just and equitable.
 8
           DATED this 6th day of June 2019.
 9
                              PISKEL YAHNE KOVARIK, PLLC
10

11

12                            /s/ Benjamin J. McDonnell
                              JASON T. PISKEL, WSBA #35398
13
                              Email: jtp@pyklawyers.com
14                            BENJAMIN J. MCDONNELL, WSBA #45547
                              Email: ben@pyklawers.com
15                            PISKEL YAHNE KOVARIK, PLLC
16
                              522 West Riverside Ave., Suite 700
                              Spokane, WA 99201
17                            Telephone: (509) 321-5930
                              Facsimile: (509) 321-5935
18

19                            Attorneys for David M. Carlson, Jane Doe 1,
                              Enterprise Focus, Inc., and Clever Capital, LLC
20

21

22

23

24

25

     DEFENDANTS’ ANSWER TO
     VERIFIED COMPLAINT- 33

      19-80012-FPC   Doc 71   Filed 06/06/19   Entered 06/06/19 16:08:43   Pg 33 of 33
